Final decree affirmed, with costs of the appeal. This is a bill in equity seeking a decree to declare inoperative certain deeds given in 1901, and another given in 1931, and for an accounting of the proceeds of the sale of real estate in 1901, 1924, and 1950, or alternatively for the value of work and labor performed by the plaintiff’s intestate, who was her husband, upon the real estate. The evidence is reported. It does not show to be wrong any of the findings of the trial judge as stated in the report of material facts and order for decree. These findings without regard to the issues of loches and election argued by the defendant First Parish Church in Dorchester required on each of several principles of law the final decree dismissing the bill.